Court of Appeals, State of Michigan

ORDER
Jane E. Markey
Janet Lashar Eppel v Christopher J ames Eppel Presiding Judge
Docket No. 335653 Joel P. Hoekstra
LC No. 11-048()48-DM Amy Ronayne Krause

Judg,es

 

Pursuant to the opinion issued concurrently With this order, this case is REMANDED for
further proceedings consistent With the opinion of this Court. We retain jurisdiction

Proceedings on remand in this matter shall commence Within 28 days of the Clerk’s
certification of this order, and they shall be given priority on remand until they are concluded The
proceedings on remand are limited to these issues.

The parties shall promptly file With this Court a copy of all papers filed on remand
Within Seven days after entry, appellant shall file With this Court copies of all orders entered on remand

The transcript of all proceedings on remand Shall be prepared and filed Within 21 days
after completion of the proceedings

  

iii 092013 %O_Z t Qr

Date Chie lerk